          Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 1 of 6




          IN THE UNITED STATES COURT OF FEDERAL CLAIMS



       UTE INDIAN TRIBE OF THE UINTAH
       AND OURAY INDIAN RESERVATION

                       Plaintiff,                                    Case No.: 1:18-cv-00357-
               v.                                                  RHH

       THE UNITED STATES OF AMERICA,

                       Defendant.


        PLAINTIFF’S RESPONSE IN OPPOSITION TO MOTION TO STAY

       Plaintiff, Ute Indian Tribe of the Uintah & Ouray Reservation (“Tribe”) files

this response in opposition to the United States’ motion to stay this case for what

would likely be years.1 As discussed below, the Tribe’s concern is that a stay will




1
        The United States asserts this case should be stayed because it is “likely” that the District
Court will, in its final order based upon the record in the related case, rule on whether the Tribe
had recognized title under the 1880 Act. That final order is likely years away. The District Court
will not take up the merits issue until it resolves the motion to dismiss four of the five claims, then
sets the administrative record or the parties complete discovery, then the parties brief the merits of
the case. As the United States’ use of the word “likely” shows, it is possible that after all that time,
the District Court might not even resolve the issue that this Court has stated will need to be
resolved.
        At a recent status conference in the District Court, the Court informed the parties that it
was likely to set oral argument on the motion to dismiss, but only after the Tribe filed any motions
to amend or amendments to the complaints in two cases between the Tribe and the United States
in the District Court, and then after the parties submitted any briefing on renewed motions to
dismiss any amended complaints in the two cases. The amendments are due March 20, 2020, and
the Tribe will be amending one, and possibly both, complains by that date.
          Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 2 of 6



delay resolution of this matter for years, without substantial benefit to the Court or

the Tribe.

       The United States’ stated basis2 for moving to stay this case is not yet a ripe

issue for review. Whether it would become ripe and supported at a future date

depends on contingencies, including when decisions are issued and what decisions

are issued in the related District Court suit.

       The Tribe filed this case in this Court and a partially related case in the District

Court. It had a right to file both cases and had to file cases in both courts because of

the cumbersome jurisdictional scheme involving claims against the United States.

If the Defendant were anyone other than the United States, the Tribe would have

been able to join all of its claims in a single case, but it cannot do so here. The Tribe

currently has five claims pending in the District Court.

       As the United States acknowledges, the next major stage of this case is

discovery. Dkt. 30 at 6. There is no reason to delay that stage of the case.

       In the related case, the United States filed a motion to dismiss four of the

Tribe’s five counts. The Tribe responded that none of those four counts should be


2
         The Tribe is skeptical that the United States’ stated basis is its actual basis. The United
States did not move to stay this case based upon judicial economy or related concerns when this
Court was about to expend substantial time to decide the motion to dismiss, but the United States
now moves to stay based upon judicial economy when this case is entering the discovery phase,
where the Court should have to expend little time. The United States did not raise the issue until
after: 1) this Court issued its decision on the motion to dismiss, in which it denied in part the United
States’ motion; and 2) the District Court case was reassigned to a new judge. DDC Dkt. 62 (Sept
4, 2019).
                                                   2
          Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 3 of 6



dismissed. If any of those four counts survives the motion to dismiss, then the next

major step in that related case will also be discovery.

       The United States asserts, that if the United States prevails on its motion to

dismiss on all four of the claims in the District Court, the remaining claim in the

District Court will not require discovery. From this, the United States concludes that

this Court should stay discovery in this case because, the United States asserts, it

could prevail in the District Court without ever having to provide discovery.

       The Tribe disagrees with the United States’ legal argument. The Tribe’s

contention is that the United States draws a conclusion from its starting premise that

is 180 degrees off. If, as the United States hopes will be the result from decisions

months down the road in the District Court, there is not discovery in that case, there

is still a right to discovery in this case; and this Court cannot decide this case based

solely upon the administrative record created in a federal agency.3 Lack of discovery

in the other case would not support, not defeat, the need for discovery in this case.




3
        For example, the United States notes that if it prevails in its partial motion to dismiss in the
related case, it will argue that case then must be decided solely on the documents that the Agency
choose to place into the administrative record. But the United States also notes, Dkt. 30 at 6, that
in this case, it would have the obligation to conduct discovery review for additional relevant
historical documents in its possession or control. The Tribe agrees that discovery in this case will
require historical discovery, and that this Court would then need to decide this case based upon
the evidence in this case.
                                                   3
         Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 4 of 6



It is only if there is discovery in the related case that there might be a basis for this

Court or the District Court to defer to the other on discovery matters.4

       The Tribe also disagrees with the United States’ legal argument for stay

because, even if one assumed arguendo that four of the five claims in the District

Court were to be dismissed, one simply cannot yet tell whether discovery would be

required on the remaining claim in that case. The general rule is that there is not

discovery in an administrative case, but until the motion to dismiss is resolved, one

cannot analyze whether the case would fit within an exception to that general rule.

       But more significantly for current purposes, the “if” portion of the United

States’ argument has not yet occurred. The United States has not prevailed on its

motion to dismiss four of the five counts; and the Tribe’s view is that it is unlikely

the United States will prevail. This case should proceed at this time. If the United

States were to prevail on all parts of its motion to dismiss in the related case, it could

come back to this Court at that time, and the Court would then need to decide

whether to stay based upon the procedural posture and arguments at that point.




4
         Since it will be many months before the District Court gets to the discovery phase of its
case, it might at that point make more sense for the District Court to defer to this Court on those
discovery issues where there is overlap. The parties and the Court can cross that bridge if and
when they get to it.
                                                4
        Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 5 of 6




       Respectfully submitted this 21st day of February, 2020.



                                FREDERICKS PEEBLES & PATTERSON LLP

                                 By: /s/      Jeffrey S. Rasmussen
                                       Jeffrey S. Rasmussen (Attorney of Record)
                                       1900 Plaza Drive
                                       Louisville, Colorado 80027
                                       Telephone: (303) 673-9600
                                       Facsimile: (303) 673-9155
                                       Email: jrasmussen@ndnlaw.com
                                       Attorneys for Plaintiffs

                                        Of Counsel:
                                        Jeremy J. Patterson
                                        FREDERICKS PEEBLES & PATTERSON LLP
                                        1900 Plaza Drive
                                        Louisville, Colorado 80027
                                        Telephone: (303) 673-9600
                                        Facsimile: (303) 673-9155
                                        jpatterson@ndnlaw.com

                          CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of February, 2020, I electronically filed

the PLAINTIFF’S RESPONSE IN OPPOSITION TO STAY with the Clerk of

the Court via the ECF filing system, which will send notification of such filing to

all parties of record.



                                                   /s/ Jeffrey S. Rasmussen
                                                  Jeffrey S. Rasmussen
                                          5
Case 1:18-cv-00357-RHH Document 31 Filed 02/21/20 Page 6 of 6




                             6
